Citation Nr: 0841108	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  97-26 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO
in Milwaukee, Wisconsin



THE ISSUE

Entitlement to retroactive vocational rehabilitation training 
benefits under Chapter 31 of Title 38 of the United States 
Code prior to August 29, 2005.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from September 1976 
to June 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 RO rating decision 
denying entitlement to vocational training.  

In June 1999, the veteran testified in a hearing at the RO 
before a Veterans Law Judge (VLJ) who is no longer active 
with the Board.  As noted, he subsequently repeated his 
testimony before the undersigned VLJ in September 2008.  

The Board remanded the issue to the RO in February 2000 
pending readjudication on the intertwined issue of an 
increased  rating in excess of 10 percent for the service-
connected cervical spine disorder.  

The Board remanded the issues above once again to the RO in 
December 2004, this time for compliance with the Veterans 
Claims Assistance Act (VCAA).  

In November 2006, the Board issued a decision granting an 
increased rating of 20 percent for the service-connected 
cervical spine disorder, effective on August 29, 2005; in a 
separate November 2006 action the Board remanded the issue of 
entitlement to Chapter 31 vocational training to the RO for 
reconsideration based on the newly increased disability 
rating.  

The RO thereupon granted entitlement to Chapter 31 vocational 
training benefits, but only beginning on August 29, 2005 and 
no earlier in light of the newly-assigned 20 percent 
disability rating.  The veteran subsequently disagreed with 
the effective date assigned.  

In March 2008 Board remanded this issue to the RO to afford 
the veteran a hearing before the Board, as requested in the 
Substantive Appeal.  The veteran testified before the 
undersigned VLJ in a hearing at the RO in September 2008, and 
the file has been returned to the Board for further appellate 
review.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.   The veteran's only service-connected disability is the 
cervical spine strain, rated as no percent disabling 
beginning on June 24, 1978, as 10 percent disabling beginning 
on August 28, 1996 and as 20 percent disabling beginning on 
August 29, 2005.  

3.  The evidence prior to August 29, 2005 does not show that 
the veteran's service-connected cervical spine strain 
disability constituted a serious employment handicap.  



CONCLUSION OF LAW

The criteria for entitlement to a program of vocational 
rehabilitation under Chapter 31, Title 38 of the United 
States Code prior to August 29, 2005 are not met.  
38 U.S.C.A. §§ 3101, 3102, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 21.40, 21.51 (1998-2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duties to notify and assist under 
VCAA are relevant to Chapter 51 of Title 38 of the United 
States Code but do not apply in situations that are governed 
by other chapters.  See Barger v. Principi, 16 Vet. App. 132, 
138 (2002); see also Lueras v. Principi, 18 Vet. App. 435 
(2004).  

This case relates to vocational training and rehabilitation 
benefits that are governed by Chapter 31 of Title 38; per 
Barger, VCAA does not apply to Chapter 31 benefits.  

Nonetheless, the Board points out that the veteran was 
provided during the course of the appeal with a Statement of 
the Case (SOC) showing the evidence considered and the 
reasons why the claim remained denied.  

The veteran has been afforded an opportunity to testify 
before the Board, at which he presented oral argument in 
support of his claim.  Medical examination is not required at 
this point because the issue on appeal is entitlement to 
retroactive benefits earlier than August 2005; the veteran's 
current symptomatology is accordingly not relevant to the 
issue before the Board.  

The Board finds that, under the circumstances, the RO has 
satisfied its duties to notify and assist the veteran, and 
that adjudication of the appeal at this point presents no 
risk of prejudice to the veteran.  See e.g. Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

Therefore, as all relevant evidence has been received, the 
Board may proceed with adjudication of the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


II.  Analysis

Basic entitlement to vocational rehabilitation training under 
Chapter 31, Title 38 of the United States Code requires that 
a veteran have a service-connected disability rated as 20 
percent or more disabling and that he or she is in need of 
rehabilitation due to an employment handicap.  38 U.S.C.A. 
§ 3102; 38 C.F.R. § 21.40.  

The veteran did not have a 20 percent rating prior to August 
29, 2005 and thus would not ordinarily be eligible for 
vocational rehabilitation prior to that date.  

However, Section 404(a)(b) of Public Law 102-568 amended the 
statutory framework above effective from October 1, 1993 to 
provide that entitlement to vocational rehabilitation 
training under Chapter 31 could also be established for a 
veteran having a service-connected disability rated as 10 
percent or more disabling and having a serious employment 
handicap.  

The veteran's only service-connected disability for cervical 
spine strain was rated as 10 percent disabling from August 
28, 1996.  The veteran was accordingly eligible for 
vocational rehabilitation training as of that date, provided 
that a "serious employment handicap" was shown.  

For claims filed prior to October 9, 1996, VA must consider 
both service-connected and nonservice-connected disabilities 
when determining whether a veteran has an employment handicap 
for vocational rehabilitation purposes.  Davenport v. Brown, 
7 Vet. App. 476 (1995).  

In this case, however, the veteran's application for 
vocational rehabilitation was received on January 27, 1998, 
and the qualifying employment handicap must accordingly be 
the result of service-connected disability alone.  

"Serious employment handicap" is defined and articulated in 
38 C.F.R. § 21.52. That section was amended in 2007, but 
revised statutory or regulatory provisions may not be applied 
to any time period prior to the effective date of the change.  
38  U.S.C.A. § 7104(c); VAOPGCPREC 3-2000 (April 10, 2000); 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

Accordingly, as the issue under review is entitlement to 
benefits prior to August 2005, the regulations in effect 
during the period 1998-2005 are applicable.  

Under the regulations in effect in 1998-2005, the term 
"serious employment handicap" means a significant 
impairment of a veteran's ability to prepare for, obtain or 
retain employment consistent with such veteran's abilities, 
aptitudes and interests.  A veteran found to have an 
employment handicap shall also be found to have a "serious 
employment handicap" if he or she has a neuropsychiatric 
service-connected disability rated at 30 percent or more 
disabling or any other service-connected disability rated as 
50 percent or more disabling.  38 C.F.R. § 21.52(b)(c) (1998-
2006).  

Under the regulations in effect in 1998-2005, a finding of 
"serious employment handicap" will normally not be made 
when a veteran's service-connected disability is rated at 
less than 30 percent disabling.  A finding of "serious 
employment handicap" may nevertheless be made when (1) the 
veteran's service-connected disability has caused substantial 
periods of unemployment or unstable work history; (2) the 
veteran has demonstrated a pattern of maladaptive behavior 
that is shown by a history of withdrawal from society or 
continuing dependency on government income support programs, 
and (3) a counseling psychologist at the Vocational 
Rehabilitation and Counseling Division has made a 
determination of serious employment handicap.  38 C.F.R. 
§ 21.52(e)(f) (1998-2006).  

The provisions of 38 C.F.R. § 21.52(e)(f) (1998-2006) cited 
above are conjunctive, not disjunctive.  See Melson v. 
Derwinski, 1 Vet. App. 334 (1991) (holding that the use of 
the conjunctive "and" in a statutory provision meant that 
all of the conditions listed in the provision had to be met).  
Compare Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that 
only one disjunctive "or" requirement had to be met in 
order for an increased rating to be assigned).  Accordingly, 
all three conditions listed in 38 C.F.R. § 21.52(e)(f) (1998-
2006) must be met.  

As noted, there is no indication in this case that the 
veteran's service-connected cervical spine disability has 
caused substantial periods of unemployment or unstable work 
history during the period under review, or that a counseling 
psychologist at the Vocational Rehabilitation and Counseling 
Division made a determination of serious employment handicap 
during that period.  Accordingly, the Board cannot find that 
the provisions of 38 C.F.R. § 21.52(e)(f) (199-2006) are 
satisfied.  

The Board has carefully reviewed the veteran's extensive 
claims file, which includes VA and non-VA inpatient and 
outpatient treatment records and the veteran's SSA disability 
file, with that Administration's findings regarding 
employability and the supporting medical evidence.  

The evidence contained in the claims file clearly shows that 
the veteran was unemployable for most of the period 1998-2005 
due to nonservice-connected schizophrenia.  

The medical records in the claims file contain occasional 
reference to pain and stiffness of the cervical spine, with 
corresponding limitation on heavy lifting, but nothing 
whatsoever that could cause the Board to conclude that the 
service-connected cervical spine disability caused a 
"serious employment handicap" during the period under 
review. 

The veteran had VA examinations of the spine in December 
1998, October 2001 and December 2003 during the period under 
review.  On all three of those occasions the examiner noted 
that the veteran was demonstrably exaggerating the severity 
of his symptoms during examination; the actual physical 
impairment caused by the cervical spine disorder was noted to 
be minimal.  

In fact, the VA medical examination of the spine in August 
2005 that was the basis for the increased 20 percent rating 
specifically stated that the cervical spine disorder did not 
affect the veteran's usual occupation (student).  

The SSA disability award was effective from September 1988 
and was based on paranoid schizophrenia (primary diagnosis) 
and depression (secondary diagnosis).  There is no indication 
in the veteran's extensive SSA file that his service-
connected cervical spine disorder was considered to be a 
particularly significant factor in granting disability 
benefits.  

The Board has also carefully reviewed the veteran's VA 
vocational rehabilitation file, which includes his complete 
vocational counseling records.  There is no indication 
therein that a counseling psychologist at the Vocational 
Rehabilitation and Counseling Division made a determination 
of serious employment handicap during the period under 
review.  A VA counseling psychologist specifically found in 
March 1998 that, although the veteran seemed to have a 
serious employment handicap, it was not caused by his 
service-connected disability limitations.  

In that regard, the veteran's file was reviewed by a VA 
counseling psychologist in December 2006 who noted that the 
veteran still did not have a "serious employment handicap" 
due to his service-connected cervical spine disability.  

However, as the veteran had recently been awarded a 20 
percent evaluation for that disability, he would be eligible 
for vocational rehabilitation training under the less 
restrictive "employment handicap" (vice "serious 
employment handicap") standard.  

In summary, the record does not show that the service-
connected cervical spine disorder caused substantial periods 
of unemployment or unstable work history during the period 
under review, or that a counseling psychologist at the 
Vocational Rehabilitation and Counseling Division made a 
determination of serious employment handicap during that 
period.  

Accordingly, two out of the three essential criteria for 
award of Chapter 31 vocational rehabilitation training were 
not met.  

The veteran's representative has urged the Board to consider 
retroactive induction for vocational rehabilitation under 
38 C.F.R. § 21.282(b) to allow retroactive reimbursement to 
the veteran for educational costs at Milwaukee Area Technical 
College (MATC) and the University of Wisconsin at Milwaukee 
(UWM) during the period under review.  

A veteran may be inducted into a vocational rehabilitation 
program retroactively when all of the following conditions 
are met: (i) the period for which retroactive induction is 
within the veteran's basic period of eligibility; (ii) the 
veteran is entitled to disability compensation during the 
period for which retroactive induction is requested and met 
the criteria for entitlement to vocational rehabilitation for 
that period, and (iii) the training the veteran pursued 
during the period is applicable to the occupational objective 
that is confirmed in initial evaluation to be compatible with 
his or her disability, consistent with his or her abilities, 
interests and aptitudes, and otherwise suitable for 
accomplishing vocational rehabilitation.  38 C.F.R. 
§ 21.282(b) (emphasis added).  

In this case, the evidence does not show that the veteran was 
entitled to vocational rehabilitation prior to August 29, 
2005.  The Board accordingly does not reach the question of 
whether the training for which he seeks retroactive 
reimbursement was or was not compatible with his disability 
and otherwise suitable for accomplishing his rehabilitative 
goals.  

The Board has carefully considered the lay evidence offered 
by the veteran, including his correspondence to VA and his 
testimony before the Board in which he asserted that he had 
lost many jobs during the period under review because of his 
professed inability to lift heavy loads and to otherwise 
perform manual labor.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

However, once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board finds at this point that the veteran's credibility 
is suspect.  A VA psychologist conducted a competency 
examination in January 2000 and characterized the veteran as 
"untrustworthy and unreliable;" the veteran was in fact 
classified by VA as incompetent from 1997 to 2003.  He was 
observed by a VA medical orthopedic examiner on three 
different occasions to be significantly exaggerating his 
symptoms during examination, and that examiner stated "the 
patient's story is not consistent and it is difficult to find 
which story is the true story."  

The Board accordingly finds that the veteran's account of his 
unemployability due to the service-connected cervical spine 
disability is not credible, absent any supporting objective 
evidence showing that he was terminated from employment or 
denied employment due to the service-connected disability 
rather than his nonservice-connected psychiatric disorder.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

In this case, the evidence preponderates against the claim 
and the benefit-of-the-doubt rule does not apply.  Gilbert, 
id; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001.  



ORDER

Entitlement to retroactive vocational rehabilitation training 
benefits under Chapter 31 of Title 38 of the United States 
Code prior to August 29, 2005 is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


